             Case 1:18-cv-02223-GBD-SN Document 185 Filed 08/12/20 Page 1 of 4




KATHERINE M. MEEKS
    (202) 434-5870
   kmeeks@wc.com




                                              July 23, 2020
    Via CM/ECF

    Hon. Sarah Netburn
    U.S. District Court for the Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, NY 10007

              Re:    Rich v. Fox News Network, LLC, No, 18-cv-2223

     Dear Judge Netburn:

            Plaintiffs do not dispute that the New York and federal newsgathering privileges defeat
    their motion to compel unless they can make a “clear and specific showing” that the discovery
    they are seeking is “critical or necessary” to their claims and “not available from any alternative
    source.” N.Y. Civ. Rights Law § 79-h(c). Yet they do not even attempt to make such a showing
    as to any of the documents sought. This alone is grounds to deny Plaintiffs’ motion.

            Indeed, Plaintiffs appear to concede that they cannot overcome the privilege with respect
    to the great majority of documents on Fox News’s privilege log. After moving the Court to compel
    production of “all” documents related to Ed Butowsky and Rod Wheeler, Plaintiffs now seek
    decidedly more “limited . . . relief.” Dkt. No. 167, p.1. They ask the Court to compel Fox News
    to (1) produce 35 of the 615 documents listed on its privilege log and (2) generate a supplemental
    log of documents in the files of other custodians over which it intends to assert a newsgathering
    privilege. As for those 35 documents, Plaintiffs do not even attempt to carry their burden.
    Nevertheless, given the limited nature of this dispute, Fox News is willing to produce certain of
    these documents, in addition to the requested privilege log, in the interest of moving discovery
    forward and reducing the workload on the Court.

              Narrowing the Dispute

           Fox News will agree to produce all of the documents listed on Exhibit B to Plaintiffs’ July
    20 letter and all of the documents listed on Exhibit A, except for FoxNews_Priv_0108,
    FoxNews_Priv_0189,      FoxNews_Priv_0190,        FoxNews_Priv_0235,       FoxNews_Priv_510,
    FoxNews_Priv_0570 (duplicate of _0189), and FoxNews_Priv_0571. For the reasons outlined
    below, Fox News does not believe Plaintiffs can overcome the privilege as to these remaining
    documents.
      Case 1:18-cv-02223-GBD-SN Document 185 Filed 08/12/20 Page 2 of 4




July 23, 2020
Page 2

        Additionally, Fox News will agree to produce a supplemental log of “Butowsky” and
“Wheeler” documents in the files of the other 25 custodians over which it intends to assert a
newsgathering privilege. The parties conferred today and agreed that Fox News would send
Plaintiffs the supplemental log by Thursday, July 30. The parties will then confer about the
documents in the supplemental log and bring any immediate challenges to the Court by Friday,
August 7, with Plaintiffs stating that they reserve the right to challenge Fox News’s claim of
privilege at a later date.

       Remaining Documents in Dispute

        Documents relating to U.S. Rep. Devin Nunes (FoxNews_Priv_0108, _0189, _0190,
_0570 (duplicate of _0189), and _0571). Plaintiffs assert that Fox News has “improperly
withheld” 12 documents relating to Mr. Nunes. As indicated above, Fox News will produce seven
of these documents in an effort to narrow the dispute before the Court.1 As to the remaining five,
Plaintiffs have not attempted to carry their burden under the New York shield law or the federal
newsgathering privilege.

        Plaintiffs argue that any document “about” Mr. Nunes is relevant because Malia
Zimmerman or Ed Butowsky supposedly sought information from him or his staff related to “the
Russian narrative or the hacking narrative.” Dkt. No. 167, p. 4. But relevance is not the standard—
Plaintiffs must show, instead, that the documents at issue are “critical or necessary” to maintenance
of their claims. See N.Y. Civ. Rights Law § 79-h(c). And they cannot make that showing here,
because the Nunes documents at issue have nothing to do with “the sourcing for the Seth Rich
articles,” Dkt. No. 167, p. 3, and instead relate to other topics concerning national security or
domestic surveillance. It should not be surprising that such documents appear in the custodial files
of Fox News journalists: Mr. Nunes is a former chairman of the House Permanent Select
Committee on Intelligence whose name frequently appears in the news on a variety of subjects of
interest to reporters and the public. It is simply not the case that all such topics somehow relate to
Fox’s reporting about Seth Rich.

        Plaintiffs’ other arguments concerning the Nunes documents are meritless. They initially
argued that these materials should be produced because Fox News “refused” to collect documents
that might reflect whether Mr. Nunes or his staff provided information in connection with its
reporting about Seth Rich. But that was simply untrue, as Plaintiffs subsequently informed the
Court. Fox News has, in fact, agreed to run the names “Nunes” and “Kash” and “Patel” in
combination with other search terms across the files of 10 different custodians.2 To the extent


1
 Fox News has elected to produce these documents because they consist largely of the exchange
of publicly available information—not because it has concluded that they are relevant, much less
“critical or necessary,” to maintenance of Plaintiffs’ claims.
2
  Plaintiffs characterize the date range for these searches as “narrow.” Dkt. No. 167, p. 4. In fact,
the date range for the “Kash” and “Patel” search terms was January 1, 2017, to March 13, 2018,
      Case 1:18-cv-02223-GBD-SN Document 185 Filed 08/12/20 Page 3 of 4




July 23, 2020
Page 3

those searches yielded responsive documents, Fox News is producing them. The documents at
issue do not hit on the search terms related to Mr. Nunes or his staff to which the parties agreed
and do not relate to the stories at issue in this case.

         FoxNews_Priv_0235. Plaintiffs assert that this document—an email from Malia
Zimmerman to Greg Wilson that hits on the term “Butowsky”—should be produced because it
“directly rebuts Fox’s claim that Wilson did not know who Butowsky was” until after publication
of Fox’s article concerning Seth Rich. Dkt. No. 167, p. 4. The document does no such thing: it
is not a communication between, or even with, Wilson and Butowsky, but rather a chain of emails,
regarding another story, that Zimmerman forwarded to Wilson. Butowsky’s name appears only
with others in the cc line of an email at the bottom of the chain. This document is not “critical or
necessary” to Plaintiffs’ claims because it does not “rebut” the evidence that Wilson had limited
familiarity with Butowsky before publication of the Seth Rich article on May 16, 2017. That
evidence includes an email in which Wilson asked a colleague on May 22, 2017: “Who exactly is
Ed Butowsky? . . . I have seen him on FBN [Fox Business Network], but that is all I know.” Ex.
A.

        Fox News_Priv_510. Plaintiffs argue that this document should be produced because it
hits on the term “WikiLeaks.” But “WikiLeaks” was not a standalone search term, for good
reason—that site is a repository for countless documents other than the leaked DNC emails at
issue in this case. As indicated on the privilege log, FoxNews_Priv_510 relates to a leaked State
Department document that appeared on WikiLeaks and that Zimmerman consulted in connection
with news reporting not at issue in this case. Plaintiffs have not attempted to show how this
document having nothing to do with Seth Rich or the DNC email leak is “critical or necessary” to
maintenance of their claims.

       Plaintiffs’ Sword-Shield Arguments

        Bereft of any argument that they can overcome the newsgathering privilege, Plaintiffs
resort to arguing that Fox News should be prohibited from using the disputed documents as a
“sword” if it asserts the privilege as a “shield.” Plaintiffs, however, have not offered any coherent
explanation for how Fox News allegedly plans to use the disputed documents offensively.3

        Plaintiffs assert that Fox News should not be able to “raise defenses . . . regarding the
breadth of its interactions with Wheeler and Butowsky while withholding documents that would
rebut those arguments.” Dkt. No. 167, p. 3. But Fox News is not contesting the fact that Butowsky
communicated with Zimmerman or Housley about other news reports; the privilege log shows that

and the date range for the “Nunes” term was January 1 to July 1, 2017—hardly a “narrow
timeframe.” Id.
3
  In the event Fox News or Zimmerman do intend to rely on information related to previous
interactions with Butowsky, they would produce appropriately tailored discovery to allow
Plaintiffs to challenge those positions.
      Case 1:18-cv-02223-GBD-SN Document 185 Filed 08/12/20 Page 4 of 4




July 23, 2020
Page 4

he did, as do documents produced by Butowsky. Fox News’s position is rather that the substance
of these “interactions” on other stories having nothing to do with the Rich family is legally
irrelevant to the claims before the Court. Dkt. No. 162, pp. 3–4. If Plaintiffs identify some legal
basis to argue that “interactions” about other news reports somehow add up to a claim for IIED,
civil conspiracy, or aiding and abetting targeted at Joel and Mary Rich, they already have evidence
from other sources that would enable them to make arguments about those interactions. As
Plaintiffs informed the Court, Wheeler has testified to the relationship between Zimmerman and
Butowsky, and Butowsky himself has produced documents reflecting his communications with
Fox News reporters about other news stories. See N.Y. Civ. Rights Law § 79-h(c) (requiring the
party moving to compel discovery from a journalist to show the information is “not available from
any alternative source”).

        Plaintiffs further argue that Fox News should not be permitted to “raise defenses regarding
the legitimacy of its newsgathering” if it does not produce the documents over which it is asserting
a privilege. Dkt. No. 167, p. 3. This argument is baseless. Fox News has every right to defend
the legitimacy of the newsgathering actually at issue in this case because it has afforded exhaustive
discovery into that reporting. Plaintiffs are attempting to launch a fishing expeditions into other
newsgathering activity.4 That request is wholly inconsistent with the First Amendment and
statutory newsgathering privileges.



                                      Respectfully,

                                      /s/ Katherine Moran Meeks
                                      Counsel for Fox News Network, LLC



Cc:    Counsel of Record




4
 Even Plaintiffs’ stated purpose of proving that Fox News and Butowsky had a “shared political
agenda” is inconsistent with the First Amendment. The Supreme Court has held that the politicized
nature of speech cannot constitutionally serve as grounds for an IIED claim. See Snyder v. Phelps,
562 U.S. 443, 458 (2011) (rejecting IIED claim brought by grieving parent targeting supposedly
“outrageous” speech on issues of public concern). Plaintiffs’ arguments raise serious First
Amendment concerns and should be rejected.
Case 1:18-cv-02223-GBD-SN Document 185-1 Filed 08/12/20 Page 1 of 2




                  EXHIBIT A
Case 1:18-cv-02223-GBD-SN Document 185-1 Filed 08/12/20 Page 2 of 2
